Exhibit 10.1
 
SEVENTH AMENDMENT TO SECURED PROMISSORY NOTE
 
This SEVENTH AMENDMENT TO SECURED PROMISSORY NOTE (this “Amendment”) is made as
of August 5, 2010 by and between ImageWare Systems, Inc., a Delaware corporation
(“Borrower”), and BET Funding LLC, a Delaware limited liability company
(“Lender”).
 
W I T N E S S E T H :
 
A.           On February 12, 2009, Borrower issued to Lender a secured
promissory note (the “Original Note”) in the original principal amount of Five
Million Dollars ($5,000,000).  On such date, Lender made to Borrower an initial
advance under the Note (as defined below) of One Million Dollars
($1,000,000).  The Note and all instruments, documents and agreements executed
in connection therewith, or related thereto, are referred to herein collectively
as the “Financing Documents”.  All capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Note.
 
B.           On June 9, 2009, Borrower and Lender entered into that certain
Waiver and Amendment Agreement (the “Waiver and Amendment Agreement”) in order
to (i) waive certain existing events of default under the Note and (ii) amend
certain terms of the Note.
 
C.           On June 22, 2009, Borrower and Lender entered into that certain
Amendment to Promissory Note (the “Second Amendment”) pursuant to which (i)
Lender made a subsequent advance to Borrower under the Note in the principal
amount of Three Hundred Fifty Thousand Dollars ($350,000) and (ii) certain terms
of the Note were amended.
 
D.           On October 5, 2009, Borrower and Lender entered into that certain
Third Amendment to Promissory Note (the “Third Amendment”) pursuant to which (i)
Lender agreed to make additional advances in an aggregate amount up to One
Million Dollars ($1,000,000) to be used for the purpose of compromising certain
of Borrower’s outstanding vendor payables or paying for the audit of Borrower’s
financial statements, (ii) Lender made an advance of Three Hundred Thousand
Dollars ($300,000) of such amount and (iii) certain terms of the Note were
amended.
 
E.           On November 11, 2009, Borrower and Lender entered into that certain
Fourth Amendment to Secured Promissory Note (the “Fourth Amendment”) pursuant to
which (i) Lender made a subsequent advance to Borrower under the Note in the
principal amount of Three Hundred Fifty Thousand Dollars ($350,000) (the “Fourth
Amendment Advance”), (ii) Borrower assigned to Lender certain of its accounts
receivable and (iii) certain terms of the Note were amended.
 
F.           On December 18, 2009, Borrower and Lender entered into that certain
Acknowledgment (the “Acknowledgment”) pursuant to which (i) Lender acknowledged
full repayment of the advance in the principal amount of the Fourth Amendment
Advance and (ii) Lender made a Third Amendment Advance in the principal amount
of Three Hundred Twenty-Five Thousand Dollars ($325,000) to Borrower under the
Note for the purpose of satisfying certain of Borrower’s outstanding vendor
payables.
 
G.           On February 5, 2010, Borrower and Lender entered into that certain
Fifth Amendment to Secured Promissory Note (the “Fifth Amendment”) pursuant to
which certain terms of the Note were amended.
 
 
 

--------------------------------------------------------------------------------

 
H.           On March 15, 2010, Borrower and Lender entered into that certain
Sixth Amendment to Secured Promissory Note (the “Sixth Amendment”) pursuant to
which (i) Lender made a subsequent advance to Borrower under the Note in the
principal amount of Two Hundred Fifty Thousand Dollars ($250,000), (ii) Borrower
assigned to Lender certain of its rights, title and interest in and to
after-cost proceeds received in connection with the prosecution of certain
commercial tort claims and (iii) certain terms of the Note were amended.  The
Original Note, as amended by the Waiver and Amendment Agreement, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment and
the Sixth Amendment, is hereinafter referred to as the “Note”.
 
I.           Borrower and Lender have agreed to amend certain terms of the Note
pursuant to this Amendment and desire to set forth their agreement in writing.
 
NOW, THEREFORE, with the foregoing background deemed incorporated by reference,
and for good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto, intending to be legally bound, covenant
and agree as follows:
 
SECTION 1.  ACKNOWLEDGMENT OF INDEBTEDNESS, ETC.
 
1.1           Note.  Borrower hereby acknowledges and confirms that as of the
close of business on July 31, 2010, Borrower is indebted to Lender, without
defense, setoff, claim or counterclaim under the Note, in the aggregate
principal amount of $2,252,437.35, together with accrued and unpaid interest in
the amount of $236,405.06 and all other fees, costs and expenses (including
attorneys’ fees) incurred to date in connection with the Note.
 
1.2           No Defaults.  Upon giving effect to this Amendment, Borrower
acknowledges and represents that as of this date no Event(s) of Default or
default are outstanding.
 
1.3           Fees and Expenses.  Borrower acknowledges and agrees that it is
liable for all fees, costs and expenses (including attorneys’ fees) incurred by
Lender in connection with the documentation, preparation, interpretation and
negotiation of this Amendment and the Financing Documents, and any amendment,
modification or supplement to this Amendment or to the Financing Documents, the
consummation and administration of the transactions contemplated hereby and
thereby and the enforcement, preservation, protection or defense of any of
Lender’s rights and remedies hereunder and under the Financing Documents,
including, without limitation any costs for appraisals, searches or filing fees
incurred by Lender.  All such fees, costs and expenses are referred to herein as
“Expenses.”  All Expenses will be payable within fifteen (15) days after Lender
gives notice thereof or, at the election of Lender, added to the principal
balance of the Obligations in accordance with the terms of the Note.  Borrower
acknowledges and agrees that $20,000 shall be added to the principal amount of
the Note on the date hereof (so that the principal balance is now $2,272,437.35)
to reflect Lender’s costs and expenses incurred in connection with the
preparation of this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.  AMENDMENT FEE
 
2.1           Amendment Fee.  Borrower shall pay to Lender on or before
September 15, 2010 a non-refundable fee in connection with this Amendment in the
principal amount of $50,000.00 (the “Amendment Fee”) in immediately available
funds, which fee is fully earned as of the date hereof.  The Amendment Fee shall
be added to the principal balance of the Note as of the date hereof and shall
accrue interest at the applicable rate provided for in the Note until paid in
full.
 
SECTION 3.  AMENDMENT TO NOTE
 
3.1           Section 1(t) of the Note.  Section 1(t) of the Note is hereby
amended by replacing the date “June 30, 2010” set forth therein with the date
“September 15, 2010”.  The foregoing amendment shall be retroactive from
February 12, 2009, the date of the Note.
 
3.2           Section 2(a) of the Note.  Section 2(a) of the Note is hereby
amended by adding the following sentence at the end thereof:
 
“To the extent that (x) the Company delivers to Lender at any time after August
4, 2010 but before the Maturity Date a binding contract (or contracts) with a
customer (or customers) acceptable to Lender, in its sole discretion, for the
provision of goods or services by the Company sufficient to generate aggregate
revenue of not less than Twenty Five Million Dollars ($25,000,000) and (y) the
repayment of all amounts hereunder is not otherwise required under clause (i) or
(ii) above, then the Company shall have a grace period of sixty (60) days
commencing on the Maturity Date to repay all amounts due and owing hereunder;
provided that interest shall accrue during such grace period on the unpaid
principal balance hereunder at the annual rate of eighteen percent (18%).”
 
3.3           Section 2(c) of the Note.  Section 2(c) of the Note is hereby
amended by replacing “for the ten (10) trading day period immediately preceding
the date of the payment of such interest amount” set forth in clause (ii)
therein with “for the five (5) highest Closing Prices for the Common Stock
during the period from February 12, 2009 to the Maturity Date; provided,
however, that in the event that such average of the five (5) highest Closing
Prices for the Common Stock is in excess of $1.00, the average shall be deemed
to be equal to $1.00 for purposes of the calculation herein (i.e., the maximum
amount payable under this Section 2(c) shall be $2,200,000)”.  The foregoing
amendment shall be retroactive from February 12, 2009, the date of the Note.
 
3.4           Incorporation of Amendment into Note.  Borrower hereby directs
Lender to attach an original counterpart of this Amendment to the Note.  The
Note and this Amendment shall be deemed to constitute a single instrument.
 
SECTION 4.  COLLATERAL
 
4.1           Affirmation of Existing Collateral.  Borrower covenants, confirms
and agrees that as security for the repayment of the Obligations, Lender has,
and shall continue to have, and is hereby granted a continuing, perfected lien
on and security interest in the Collateral, all whether now owned or hereafter
acquired, created or arising, together with all proceeds, including insurance
proceeds thereof.  Borrower acknowledges and agrees that nothing herein
contained in any way impairs Lender’s existing rights and priority in the
Collateral.
 
 
3

--------------------------------------------------------------------------------

 
4.2           Further Assurances.  Upon execution of this Amendment, and
thereafter as Lender may from time to time request, Borrower shall further
assist Lender in effectuating the terms and intent of this Amendment and the
Financing Documents and in assuring continued, effective and proper perfection
of Lender’s liens and security interests in the Collateral.  Borrower hereby
authorizes Lender to sign (if necessary) on Borrower’s behalf and/or file, from
time to time, without signature of Borrower, any financing statements as Lender
may reasonably deem necessary to perfect, or maintain perfection, of Lender’s
security interests.
 
SECTION 5.  EFFECTIVENESS CONDITIONS
 
5.1           Conditions.  Lender’s undertakings hereunder are subject to
satisfactory completion, as determined by Lender in its sole discretion (all
documents to be in form and substance satisfactory to Lender and its counsel) of
the following conditions (the “Effectiveness Conditions”):
 
(a)           Borrower’s execution and delivery of this Amendment;
 
(b)           Borrower shall have delivered to Lender resolutions of the Board
of Directors of Borrower authorizing the execution and delivery of this
Amendment and the transactions herein contemplated;
 
(c)           assuming the effectiveness of this Amendment, no default or Event
of Default  shall have occurred and be continuing under the Financing Documents;
and
 
(d)           all expenses incurred by Lender shall have been paid by Borrower
when due.
 
SECTION 6.  REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Borrower represents, warrants and covenants to Lender that:
 
6.1           Prior Representations.  By execution of this Amendment, except as
otherwise expressly set forth herein, Borrower reconfirms all representations
and warranties made to Lender under the Financing Documents and restates such
representations and warranties as of the date hereof, all of which shall be
deemed continuing until all of the Obligations are paid and satisfied in full.
 
6.2           No Conflict.  The execution and delivery by Borrower of this
Amendment and the performance of the obligations of Borrower hereunder and the
consummation by Borrower of the transactions contemplated hereby: (i) are within
the corporate powers of Borrower; (ii) are duly authorized by the Board of
Directors of Borrower and, if necessary, its stockholders; (iii) are not in
contravention of the terms of the articles or certificate of incorporation or
bylaws of Borrower or of any indenture, contract, lease, agreement instrument or
other commitment to which Borrower is a party or by which Borrower or any of its
property are bound; (iv) do not require the consent, registration or approval of
any Governmental Authority or any other Person; (v) do not contravene any
statute, law, ordinance regulation, rule, order or other governmental
restriction applicable to or binding upon Borrower; and (vi) will not, except as
contemplated herein for the benefit of Lender, result in the imposition of any
Liens upon any property of Borrower.
 
 
4

--------------------------------------------------------------------------------

 
6.3           Stockholder Authorization.  Neither the execution, delivery or
performance by Borrower of this Amendment nor the consummation by it of the
transactions contemplated hereby requires any consent or authorization of
Borrower’s stockholders.
 
6.4           Valid, Binding and Enforceable.  This Amendment and any assignment
or other instrument, document or agreement executed and delivered in connection
herewith will be valid, binding and enforceable in accordance with their
respective terms with respect to Borrower upon the execution and delivery by
Borrower thereof.
 
SECTION 7.  BORROWER’S EXISTING COVENANTS
 
7.1           Existing Covenants.  Borrower covenants that on and after the date
of execution of this Amendment and until the Obligations are indefeasibly paid
and satisfied in full that, except as expressly modified hereby, Borrower shall
continue to observe and maintain compliance with all covenants, representations
and warranties contained in, or arising in conjunction with, the Financing
Documents.
 
SECTION 8.  ADDITIONAL AGREEMENTS
 
8.1           SEC Filings; Press Releases.  Borrower covenants that it will
provide Lender with a copy of any current report on Form 8-K with the Securities
and Exchange Commission or any press release or any other form of public
statement or communication to the general public relating to this Amendment or
Lender at least 48 hours before the filing or release of such information and
allow Lender to provide comments with respect thereto.
 
8.2           Relief from Automatic Stay.  In the event Borrower shall (i) file
with any bankruptcy court of competent jurisdiction or be the subject of any
petition under the United States bankruptcy code (the “Bankruptcy Code”), (ii)
be the subject of any order for relief issued under the Bankruptcy Code, (iii)
file or be the subject of any petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal or state act or law relating to bankruptcy, insolvency
or other relief for debtors, (iv) have sought or consented to or acquiesced in
the appointment of any trustee, receiver, conservator or liquidator, or (v) be
the subject of any order, judgment or decree entered by any court of competent
jurisdiction approving a petition filed against such party for any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal or state act or law
relating to bankruptcy, insolvency or other relief for debtors, then, subject to
court approval, Lender shall thereupon be entitled and Borrower irrevocably
consents to relief from automatic stay imposed by Section 362 of the Bankruptcy
Code, or otherwise, on or against the exercise of the rights and remedies
otherwise available to Lender as provided in the Financing Documents and this
Amendment and as otherwise provided by law, and Borrower hereby irrevocably
waives its rights to object to such relief.
 
 
5

--------------------------------------------------------------------------------

 
8.3           No Contest.  In consideration of this Amendment, Borrower hereby
agrees that it will not contest the exercise of Lender’s rights to foreclose or
otherwise take action with respect to the liens on and security interests of
Lender in and to the Collateral, or contest the appointment of any receiver in
connection of the operation of any of such property and assets, pursuant to
terms of the Financing Documents.
 
8.4           No Coercion.  Borrower hereby represents and warrants that it is
fully aware of the terms set forth in this Amendment and has voluntarily, and
without coercion or duress of any kind, entered into this Amendment intending to
be legally bound by its terms.
 
8.5           Lender Reliance.  Borrower expressly understands and further
agrees that Lender is relying on all terms, covenants, conditions, warranties
and representations set forth in this Amendment as a material inducement to
Lender to enter into this Amendment.
 
8.6           Disgorgement.  If Lender is, for any reason, compelled to
surrender or disgorge any payment, interest or other consideration described
hereunder to any person or entity because the same is determined to be void or
voidable as a preference, fraudulent conveyance, impermissible set-off or for
any other reason, such Obligation or part thereof intended to be satisfied by
virtue of such payment, interest or other consideration shall be revived and
continue as if such payment, interest or other consideration had not been
received by Lender, and Borrower shall be liable to, and shall indemnify, defend
(engaging counsel acceptable to Lender) and hold Lender harmless for, the amount
of such payment or interest surrendered or disgorged.  The provisions of this
Section 8.6 shall survive execution and exchange or this Amendment.
 
SECTION 9.  MISCELLANEOUS
 
9.1           Default.
 
(a)           In addition to each of the Events of Default set forth in the
Financing Documents, the (i) failure of Borrower to comply with its
representations, warranties, covenants or other undertakings under this
Amendment, or (ii) occurrence or institution of any action or proceeding which
may adversely affect Borrower’s ability to perform under this Amendment (as
determined by Lender in its discretion), shall be an Event of Default under the
Financing Documents and upon such failure, Lender’s undertakings under this
Amendment may, at Lender’s discretion and without notice to Borrower,
immediately terminate and Lender may exercise its rights and remedies as granted
under the Financing Documents and under applicable law or in equity.
 
(b)           Any default by Borrower under any of the Financing Documents shall
be considered a default and an Event of Default under all of the Financing
Documents and upon such default, Lender’s undertakings under this Amendment may,
at Lender’s discretion and without notice to Borrower, immediately terminate and
Lender may exercise its rights and remedies as granted under the Financing
Documents and under applicable law or in equity.
 
9.2           Integrated Agreement.  This Amendment shall be deemed incorporated
into and made a part of the Financing Documents.  The Financing Documents and
this Amendment shall be construed as integrated and complementary of each other,
and as augmenting and not restricting Lender’s rights, remedies and
security.  If, after applying the foregoing, an inconsistency still exists, the
provisions of this Amendment shall control.
 
 
6

--------------------------------------------------------------------------------

 
9.3           Non-Waiver.  No omission or delay by Lender in exercising any
right or power under this Amendment, or the Financing Documents or any related
agreement will impair such right or power or be construed to be a waiver of any
default or Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or power will not preclude other or further
exercise thereof or the exercise of any other right, and no waiver will be valid
unless in writing and signed by Lender and then only to the extent
specified.  Lender’s rights and remedies are cumulative and concurrent and may
be pursued singly, successively or together.
 
9.4           Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision of this
Amendment.
 
9.5           Survival.  All warranties, representations and covenants made by
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Amendment, shall be considered to have been relied upon by Lender.  All
statements in any such certificate or other instrument shall constitute
warranties and representations by Borrower hereunder.  All warranties,
representations, and covenants made by Borrower hereunder or under any other
agreement or instrument shall be deemed continuing until the Obligations are
indefeasibly paid and satisfied in full.
 
9.6           Successors and Assigns.  This Amendment shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties
hereto.  No delegation by Borrower of any duty or obligation of performance may
be made or is intended to be made to Lender.  No rights are intended to be
created hereunder or under any related instruments, documents or agreements for
the benefit of any third party donee, creditor, incidental beneficiary or
affiliate of Borrower.
 
9.7           GOVERNING LAW.  THIS AMENDMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AMENDMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.  THE PROVISIONS OF THIS AMENDMENT, THE
OTHER FINANCING DOCUMENTS AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.
 
9.8           CONSENT TO JURISDICTION.  BORROWER AND LENDER HEREBY IRREVOCABLY
CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
IN THE STATE OF DELAWARE IN ANY AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING
HEREUNDER OR UNDER ANY OTHER AGREEMENT OR UNDERTAKING.  BORROWER WAIVES ANY
OBJECTION TO IMPROPER VENUE AND FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH
COURT AND ALL RIGHTS TO TRANSFER FOR ANY REASON.  BORROWER IRREVOCABLY AGREES TO
SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF
THE APPROPRIATE PARTY SET FORTH HEREIN.
 
 
7

--------------------------------------------------------------------------------

 
9.9           WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY WAIVE ANY AND
ALL RIGHTS THEY MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
COMMENCED BY OR AGAINST LENDER WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE FINANCING DOCUMENTS, WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.
 
9.10           RELEASE.  AS FURTHER CONSIDERATION FOR LENDER’S AGREEMENT TO
GRANT THE EXTENSION, ACCOMMODATIONS AND WAIVER SET FORTH HEREIN, BORROWER HEREBY
WAIVES AND RELEASES AND FOREVER DISCHARGES LENDER AND ITS MEMBERS, MANAGERS,
OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES FROM ANY LIABILITY, DAMAGE, CLAIM,
LOSS OR EXPENSE OF ANY KIND THAT BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
LENDER ARISING OUT OF OR RELATING TO THE OBLIGATIONS, THIS AMENDMENT OR THE
FINANCING DOCUMENTS.
 
9.11           Waivers.
 
(a)           Borrower will not, directly or indirectly, do any act or fail to
do any act, which would impair or affect Lender’s security interest in any
Collateral, nor will Borrower, upon any default or Event of Default under this
Amendment or the other Financing Documents, contest Lender’s right to obtain
judgment against Borrower or to foreclose upon any Collateral pledged to Lender,
nor will Borrower move to vacate or enjoin such judgment or foreclosure.
 
(b)           Borrower waives and renounces all rights which are waivable under
Article 9 of the Uniform Commercial Code as such rights relate to Borrower’s
relationship with Lender, whether such rights are waivable before or after
default, including, without limitation, those rights with respect to compulsory
disposition of collateral (U.C.C. §§9610, 9615 and 9620), any right of
redemption under U.C.C. §9623, and any right to notice relating to disposition
of collateral under U.C.C. §9611.
 
9.12           Advice of Counsel.  Borrower acknowledges that it has consulted
with independent legal counsel concerning this Amendment and specifically
regarding the effect and implications of Sections 9.8, 9.9, 9.10 and 9.11 above,
and Borrower knowingly and voluntarily hereby waives the rights described
therein or affected thereby.
 
9.13           Signatories:  Each individual signatory hereto represents and
warrants that he or she is duly authorized to execute this Amendment on behalf
of his or her principal and that he or she executes the Amendment in such
capacity and not as a party.
 
9.14           Duplicate Originals.  Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.  This
Amendment may be executed in counterparts, all of which counterparts taken
together shall constitute one completed fully executed document.  Signature by
facsimile or PDF shall bind the parties hereto.
 
 
8

--------------------------------------------------------------------------------

 
9.15           Effect of Amendment.  Except as expressly stated herein, (i) the
Financing Documents are and shall be unchanged and remain in full force and
effect, and (ii) this Amendment shall not constitute a waiver of any default or
Event of Default or a waiver of the right of Lender to insist upon compliance
with any term, covenant, condition or provision of the Note and the other
Financing Documents, as amended hereby.  Except as specifically stated herein,
the execution and delivery of this Amendment shall in no way release, diminish,
impair, reduce or otherwise affect the respective obligations and liabilities of
Borrower or any other Person under any of the Financing Documents, all of which
as amended hereby, shall continue in full force and effect.  Borrower hereby
ratifies and confirms the existence of each of the Financing Documents to which
it is a party, each of the Liens created pursuant to each such Financing
Document and each and every term, condition, obligation, liability, undertaking
and covenant therein contained.  Each of the Financing Documents is hereby
amended and modified to the extent necessary (and without any further action on
behalf of Borrower, Lender or any other Person) in order to give full force and
effect to this Amendment.  This Amendment constitutes a Financing Document.  All
references in each of the Financing Documents to the “Note” (or other similar
term) shall refer to the Note as amended by this Amendment, and as further
amended from time to time hereafter, and as further amended from time to time.
 
[Signature Page Follows]
 


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Seventh Amendment
to Secured Promissory Note as of the day and year first above written.
 


BORROWER:


IMAGEWARE SYSTEMS, INC.,
a Delaware corporation




By:           ______________________________
Name:   Wayne Wetherell
Title:     SVP and CFO


Address for Notices:


ImageWare Systems, Inc.
10883 Thornmint Road
San Diego, CA 92127
Attn: Mr. Wayne Wetherell
Telephone: 858-673-8600
Facsimile:  858-673-0291


 
LENDER:


BET FUNDING LLC,
a Delaware limited liability company




By:           ______________________________
Name:   Douglas Topkis
Title:     Member


Address for Notices:


BET Funding LLC
250 Gibraltar Road
Horsham, PA  19044
Telephone: 215-938-8000
Facsimile:  215-938-8019


 